DETAILED ACTION
Claims 1-17 are pending. Claims 1, 6, 9 and 13 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,964,158 (“the ‘158 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of the ‘158 Patent anticipate and or render obvious claims 1-17 of the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 10-11) includes “the first auxiliary device” – there is insufficient antecedent basis for this element. The examiner notes that “the secondary port” is also recited in dependent claim 5.
Claim 1 (line 11) includes “the secondary port” – there is insufficient antecedent basis for this element. The examiner notes that “the secondary port” is also recited in dependent claim 5.
Claim 2 includes “multiple secondary ports” – it is unclear whether this element includes the secondary port already recited in claim 1, or whether these ports are different from the secondary port recited in claim 1.
Claim 6 (lines 4-5) includes “one or more gaming machine auxiliary devices” – it is unclear whether this element is the same as, or different from, the “one or more gaming machine auxiliary devices” already recited on lines 1-2 of claim 6.
Claim 6 (line 6) includes “the secondary ports” - there is insufficient antecedent basis for this element.
Claim 7 depends from claim 7, which renders the claim indefinite. For purposes of examination, the examiner will assume that claim 7 depends from claim 6.
Claim 10 includes “the one or more secondary ports” – there is insufficient antecedent basis for this element.
Claim 12 includes “the secondary port” – there is insufficient antecedent basis for this element.
Claim 13 (lines 5-6) includes “one or more gaming machine auxiliary devices” – it is unclear whether this element is the same as, or different from, the “one or more gaming machine auxiliary devices” already recited on line 1 of claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0082516 to Kubajak.

Regarding claim 1, Kubajak discloses:
A gaming system comprising: 
a serial network switch (see the peripheral controller discussed throughout Kubajak)  for receiving serial communications from a remote server, the remote server for offering services to gaming machine player, (see at least FIG. 1 and the corresponding description thereof, wherein at least one of the servers/systems 118-128 and/or 134-140 may be interpreted as the remote server)
the serial network switch comprising: 
an input port for communicably coupling to the remote server; (see at least FIG. 1 and the corresponding description thereof, wherein the peripheral controller 104 includes an input port connected to the first network 116; see also at least [0035]-[0036])
a port for communicably coupling to an auxiliary device; and (see at least FIG. 1 and the corresponding description thereof, wherein the peripheral controller 104 includes a port connected to  validator 108; see also at least [0022] which includes, “[f]urther, in at least one embodiment, the communications components utilized to communicatively couple a printer 106 or a validator 108 to each of the EGM 102 and the peripheral controller 104 may utilize a single medium with the data signals communicated between such devices being separated, interleaved, addressed, or otherwise communicated”. Note that [0033] also discloses “[a] validator 108 may be identified by a unique identifier, such as a network address, a device hardware identifier, unique sequence of numbers, by a group, such as a grouping of two or more validators 108 in a casino system 132, or otherwise.”)
a processor coupled to the input port, the processor configured to: (see at least [0026]-[0027])
manage serial communications from the remote server via the input port; and route certain of the received serial communications to the first auxiliary device via the secondary port. (see at least [0026] which includes “the peripheral controller 104 essentially acts as a router or hub by which communications by and between gaming cabinet 114 components, such as EGM 102, printer 106 and validator 108, and external components are routed and directed”, [0022] which includes, with emphasis added “the communications components utilized to communicatively couple a printer 106 or a validator 108 to each of the EGM 102 and the peripheral controller 104 may utilize a single medium with the data signals communicated between such devices being separated, interleaved, addressed, or otherwise communicated.”, [0031] which includes “[a] printer 106 may be identified by a unique identifier, such as a network address, a device hardware identifier, a unique sequence of numbers, by a group, such as a grouping of two or more printers in a casino system 132, or otherwise.”, and [0033] which includes “[a] validator 108 may be identified by a unique identifier, such as a network address, a device hardware identifier, unique sequence of numbers, by a group, such as a grouping of two or more validators 108 in a casino system 132, or otherwise.”)

Regarding claim 2, Kubajak discloses each of the elements of claim 1 as discussed above, and further discloses:
wherein the serial network switch comprises multiple secondary ports. (see at least [0026] which includes “the peripheral controller 104 essentially acts as a router or hub by which communications by and between gaming cabinet 114 components, such as EGM 102, printer 106 and validator 108, and external components are routed and directed”, [0022] which includes, with emphasis added “the communications components utilized to communicatively couple a printer 106 or a validator 108 to each of the EGM 102 and the peripheral controller 104 may utilize a single medium with the data signals communicated between such devices being separated, interleaved, addressed, or otherwise communicated.”, [0031] which includes “[a] printer 106 may be identified by a unique identifier, such as a network address, a device hardware identifier, a unique sequence of numbers, by a group, such as a grouping of two or more printers in a casino system 132, or otherwise.”, and [0033] which includes “[a] validator 108 may be identified by a unique identifier, such as a network address, a device hardware identifier, unique sequence of numbers, by a group, such as a grouping of two or more validators 108 in a casino system 132, or otherwise.”)

Regarding claim 3, Kubajak discloses each of the elements of claim 2 as discussed above, and further discloses:
wherein each of multiple secondary ports couple the remote server to individual auxiliary devices. (see at least [0026] which includes “the peripheral controller 104 essentially acts as a router or hub by which communications by and between gaming cabinet 114 components, such as EGM 102, printer 106 and validator 108, and external components are routed and directed”, [0022] which includes, with emphasis added “the communications components utilized to communicatively couple a printer 106 or a validator 108 to each of the EGM 102 and the peripheral controller 104 may utilize a single medium with the data signals communicated between such devices being separated, interleaved, addressed, or otherwise communicated.”, [0031] which includes “[a] printer 106 may be identified by a unique identifier, such as a network address, a device hardware identifier, a unique sequence of numbers, by a group, such as a grouping of two or more printers in a casino system 132, or otherwise.”, and [0033] which includes “[a] validator 108 may be identified by a unique identifier, such as a network address, a device hardware identifier, unique sequence of numbers, by a group, such as a grouping of two or more validators 108 in a casino system 132, or otherwise.”)

Regarding claim 4, Kubajak discloses each of the elements of claim 1 as discussed above, and further discloses:
wherein the serial network switch further comprises memory. (see at least [0026]-[0027])

Regarding claim 5, Kubajak discloses each of the elements of claim 1 as discussed above, and further discloses:
wherein the secondary port may couple the remote server to at least one of the following: bill validator, printer, ticket-in ticket-out systems, player tracking systems and interface systems with a player's mobile or personal electronic device. (see at least [0026] which includes “the peripheral controller 104 essentially acts as a router or hub by which communications by and between gaming cabinet 114 components, such as EGM 102, printer 106 and validator 108, and external components are routed and directed”, [0022] which includes, with emphasis added “the communications components utilized to communicatively couple a printer 106 or a validator 108 to each of the EGM 102 and the peripheral controller 104 may utilize a single medium with the data signals communicated between such devices being separated, interleaved, addressed, or otherwise communicated.”, [0031] which includes “[a] printer 106 may be identified by a unique identifier, such as a network address, a device hardware identifier, a unique sequence of numbers, by a group, such as a grouping of two or more printers in a casino system 132, or otherwise.”, and [0033] which includes “[a] validator 108 may be identified by a unique identifier, such as a network address, a device hardware identifier, unique sequence of numbers, by a group, such as a grouping of two or more validators 108 in a casino system 132, or otherwise.”)

Regarding claim 6 Kubajak discloses:
A serial network switch (see the peripheral controller discussed throughout Kubajak)  for coupling a remote server to one or more gaming machine auxiliary devices, (see at least FIG. 1 and the corresponding description thereof, wherein at least one of the servers/systems 118-128 and/or 134-140 may be interpreted as the remote server) comprising: 
an input port for receiving serial communications from the remote server; (see at least FIG. 1 and the corresponding description thereof, wherein the peripheral controller 104 includes an input port connected to the first network 116; see also at least [0035]-[0036])
one or more secondary ports for communicably coupling to one or more gaming machine auxiliary devices; and (see at least FIG. 1 and the corresponding description thereof, wherein the peripheral controller 104 includes a port connected to  validator 108; see also at least [0022] which includes, “[f]urther, in at least one embodiment, the communications components utilized to communicatively couple a printer 106 or a validator 108 to each of the EGM 102 and the peripheral controller 104 may utilize a single medium with the data signals communicated between such devices being separated, interleaved, addressed, or otherwise communicated”. Note that [0033] also discloses “[a] validator 108 may be identified by a unique identifier, such as a network address, a device hardware identifier, unique sequence of numbers, by a group, such as a grouping of two or more validators 108 in a casino system 132, or otherwise.”)
one or more processors coupled to the input port and/or the secondary ports wherein the processor is configured to: (see at least [0026]-[0027])
manage serial communications from the remote server via the input port; and route the received serial communications to a proper one of the one or more gaming machine auxiliary devices via the one or more secondary ports. (see at least [0026] which includes “the peripheral controller 104 essentially acts as a router or hub by which communications by and between gaming cabinet 114 components, such as EGM 102, printer 106 and validator 108, and external components are routed and directed”, [0022] which includes, with emphasis added “the communications components utilized to communicatively couple a printer 106 or a validator 108 to each of the EGM 102 and the peripheral controller 104 may utilize a single medium with the data signals communicated between such devices being separated, interleaved, addressed, or otherwise communicated.”, [0031] which includes “[a] printer 106 may be identified by a unique identifier, such as a network address, a device hardware identifier, a unique sequence of numbers, by a group, such as a grouping of two or more printers in a casino system 132, or otherwise.”, and [0033] which includes “[a] validator 108 may be identified by a unique identifier, such as a network address, a device hardware identifier, unique sequence of numbers, by a group, such as a grouping of two or more validators 108 in a casino system 132, or otherwise.”)

Regarding claim 7, Kubajak discloses each of the elements of claim 6 as discussed above, and further discloses:
wherein the serial network switch further comprises memory. (see at least [0026]-[0027])

Regarding claim 8, Kubajak discloses each of the elements of claim 7 as discussed above, and further discloses:
wherein the one or more secondary ports may couple the remote server to one or more of the following gaming machine auxiliary devices: bill validator, printer, ticket-in ticket-out systems, player tracking systems and interface systems with a player's mobile or personal electronic device. (see at least [0026] which includes “the peripheral controller 104 essentially acts as a router or hub by which communications by and between gaming cabinet 114 components, such as EGM 102, printer 106 and validator 108, and external components are routed and directed”, [0022] which includes, with emphasis added “the communications components utilized to communicatively couple a printer 106 or a validator 108 to each of the EGM 102 and the peripheral controller 104 may utilize a single medium with the data signals communicated between such devices being separated, interleaved, addressed, or otherwise communicated.”, [0031] which includes “[a] printer 106 may be identified by a unique identifier, such as a network address, a device hardware identifier, a unique sequence of numbers, by a group, such as a grouping of two or more printers in a casino system 132, or otherwise.”, and [0033] which includes “[a] validator 108 may be identified by a unique identifier, such as a network address, a device hardware identifier, unique sequence of numbers, by a group, such as a grouping of two or more validators 108 in a casino system 132, or otherwise.”)

Regarding claim 9, Kubajak discloses:
A gaming system comprising: 
a serial network switch (see the peripheral controller discussed throughout Kubajak)  for receiving serial communications from a remote server, (see at least FIG. 1 and the corresponding description thereof, wherein at least one of the servers/systems 118-128 and/or 134-140 may be interpreted as the remote server) the serial network switch comprising: 
an input port for communicably coupling to, and receiving serial communications from, the remote server; (see at least FIG. 1 and the corresponding description thereof, wherein the peripheral controller 104 includes an input port connected to the first network 116; see also at least [0035]-[0036])
multiple secondary ports for communicably coupling to multiple gaming machine auxiliary devices; and (see at least [0026] which includes “the peripheral controller 104 essentially acts as a router or hub by which communications by and between gaming cabinet 114 components, such as EGM 102, printer 106 and validator 108, and external components are routed and directed”, [0022] which includes, with emphasis added “the communications components utilized to communicatively couple a printer 106 or a validator 108 to each of the EGM 102 and the peripheral controller 104 may utilize a single medium with the data signals communicated between such devices being separated, interleaved, addressed, or otherwise communicated.”, [0031] which includes “[a] printer 106 may be identified by a unique identifier, such as a network address, a device hardware identifier, a unique sequence of numbers, by a group, such as a grouping of two or more printers in a casino system 132, or otherwise.”, and [0033] which includes “[a] validator 108 may be identified by a unique identifier, such as a network address, a device hardware identifier, unique sequence of numbers, by a group, such as a grouping of two or more validators 108 in a casino system 132, or otherwise.”)
a processor coupled to the input port, the processor configured to: (see at least [0026]-[0027])
manage serial communications from the remote server via the input port; and based on data included in the received serial communications, route the received serial communications to an intended one or more of the gaming machine auxiliary devices via the multiple secondary ports. (see at least [0026] which includes “the peripheral controller 104 essentially acts as a router or hub by which communications by and between gaming cabinet 114 components, such as EGM 102, printer 106 and validator 108, and external components are routed and directed”, [0022] which includes, with emphasis added “the communications components utilized to communicatively couple a printer 106 or a validator 108 to each of the EGM 102 and the peripheral controller 104 may utilize a single medium with the data signals communicated between such devices being separated, interleaved, addressed, or otherwise communicated.”, [0031] which includes “[a] printer 106 may be identified by a unique identifier, such as a network address, a device hardware identifier, a unique sequence of numbers, by a group, such as a grouping of two or more printers in a casino system 132, or otherwise.”, and [0033] which includes “[a] validator 108 may be identified by a unique identifier, such as a network address, a device hardware identifier, unique sequence of numbers, by a group, such as a grouping of two or more validators 108 in a casino system 132, or otherwise.”)

Regarding claim 10, Kubajak discloses each of the elements of claim 9 as discussed above, and further discloses:
wherein the data includes address data indicative of the one or more secondary ports or gaming machine auxiliary devices to which the serial communication should be routed. (see at least [0026] which includes “the peripheral controller 104 essentially acts as a router or hub by which communications by and between gaming cabinet 114 components, such as EGM 102, printer 106 and validator 108, and external components are routed and directed”, [0022] which includes, with emphasis added “the communications components utilized to communicatively couple a printer 106 or a validator 108 to each of the EGM 102 and the peripheral controller 104 may utilize a single medium with the data signals communicated between such devices being separated, interleaved, addressed, or otherwise communicated.”, [0031] which includes “[a] printer 106 may be identified by a unique identifier, such as a network address, a device hardware identifier, a unique sequence of numbers, by a group, such as a grouping of two or more printers in a casino system 132, or otherwise.”, and [0033] which includes “[a] validator 108 may be identified by a unique identifier, such as a network address, a device hardware identifier, unique sequence of numbers, by a group, such as a grouping of two or more validators 108 in a casino system 132, or otherwise.”)

Regarding claim 11, Kubajak discloses each of the elements of claim 9 as discussed above, and further discloses:
wherein the serial network switch further comprises memory. (see at least [0026]-[0027])

Regarding claim 12, Kubajak discloses each of the elements of claim 9 as discussed above, and further discloses:
wherein the secondary port may couple the remote server to at least one of the following gaming machine auxiliary devices: bill validator, printer, ticket-in ticket-out systems, player tracking systems and interface systems with a player's mobile or personal electronic device. (see at least [0026] which includes “the peripheral controller 104 essentially acts as a router or hub by which communications by and between gaming cabinet 114 components, such as EGM 102, printer 106 and validator 108, and external components are routed and directed”, [0022] which includes, with emphasis added “the communications components utilized to communicatively couple a printer 106 or a validator 108 to each of the EGM 102 and the peripheral controller 104 may utilize a single medium with the data signals communicated between such devices being separated, interleaved, addressed, or otherwise communicated.”, [0031] which includes “[a] printer 106 may be identified by a unique identifier, such as a network address, a device hardware identifier, a unique sequence of numbers, by a group, such as a grouping of two or more printers in a casino system 132, or otherwise.”, and [0033] which includes “[a] validator 108 may be identified by a unique identifier, such as a network address, a device hardware identifier, unique sequence of numbers, by a group, such as a grouping of two or more validators 108 in a casino system 132, or otherwise.”)

Regarding claim 13, Kubajak discloses:
A method of coupling one or more auxiliary gaming machine-related devices to a remote server, (see at least FIG. 1 and the corresponding description thereof, wherein the printer 106 and/or the validator may be interpreted as the auxiliary gaming machine-related device, and at least one of the servers/systems 118-128 and/or 134-140 may be interpreted as the remote server) comprising: 
coupling an input port of a serial network switch to the remote server, whereby the input port may receive serial communications from the remote server; (see at least FIG. 1 and the corresponding description thereof, wherein the peripheral controller 104 includes an input port connected to the first network 116; see also at least [0035]-[0036])
coupling one or more secondary ports of the serial network switch to one or more auxiliary gaming-machine related devices; (see at least FIG. 1 and the corresponding description thereof, wherein the peripheral controller 104 includes a port connected to  validator 108; see also at least [0022] which includes, “[f]urther, in at least one embodiment, the communications components utilized to communicatively couple a printer 106 or a validator 108 to each of the EGM 102 and the peripheral controller 104 may utilize a single medium with the data signals communicated between such devices being separated, interleaved, addressed, or otherwise communicated”. Note that [0033] also discloses “[a] validator 108 may be identified by a unique identifier, such as a network address, a device hardware identifier, unique sequence of numbers, by a group, such as a grouping of two or more validators 108 in a casino system 132, or otherwise.”)
initializing at least the input port; and (see also at least [0035]-[0036])
based on data included in the received serial communications, routing the received serial communications to the one or more intended auxiliary gaming machine-related devices via the one or more secondary ports. (see at least FIG. 1 and the corresponding description thereof, wherein the peripheral controller 104 includes a port connected to  validator 108; see also at least [0022] which includes, “[f]urther, in at least one embodiment, the communications components utilized to communicatively couple a printer 106 or a validator 108 to each of the EGM 102 and the peripheral controller 104 may utilize a single medium with the data signals communicated between such devices being separated, interleaved, addressed, or otherwise communicated”. Note that [0033] also discloses “[a] validator 108 may be identified by a unique identifier, such as a network address, a device hardware identifier, unique sequence of numbers, by a group, such as a grouping of two or more validators 108 in a casino system 132, or otherwise.”)

Regarding claim 14, Kubajak discloses each of the elements of claim 13 as discussed above, and further discloses:
further comprising including address data in the serial communications wherein said address data is indicative of the one or more auxiliary gaming machine-related devices to which the serial communication should be routed via the one or more secondary ports. (see at least FIG. 1 and the corresponding description thereof, wherein the peripheral controller 104 includes a port connected to  validator 108; see also at least [0022] which includes, “[f]urther, in at least one embodiment, the communications components utilized to communicatively couple a printer 106 or a validator 108 to each of the EGM 102 and the peripheral controller 104 may utilize a single medium with the data signals communicated between such devices being separated, interleaved, addressed, or otherwise communicated”. Note that [0033] also discloses “[a] validator 108 may be identified by a unique identifier, such as a network address, a device hardware identifier, unique sequence of numbers, by a group, such as a grouping of two or more validators 108 in a casino system 132, or otherwise.”)

Regarding claim 15, Kubajak discloses each of the elements of claim 13 as discussed above, and further discloses:
further comprising coupling the remote server to at least one of the following auxiliary gaming machine-related devices: bill validator, printer, ticket-in ticket-out systems, player tracking systems and interface systems with a player's mobile or personal electronic device.

Regarding claim 16, Kubajak discloses each of the elements of claim 13 as discussed above, and further discloses:
further comprising authenticating the input port. (see at least [0045], [0051], [0053]-[0054] and [0099]]-[0100], wherein the examiner submits that the verification processes described therein read on the subject matter of claim 16)

Regarding claim 17, Kubajak discloses each of the elements of claim 13 as discussed above, and further discloses:
further comprising saving serial communications or portions thereof in local memory associated with the serial network switch. (see at least [0026]-[0027])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715